UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One) [X] Form 10-K[_] Form 20-F[_] Form 11-K[_] Form 10-Q[_] Form 10-D [_] Form N-SAR[_] Form N-CSR For Period Ended: December 31, 2010 [_] Transition Report on Form 10-K [_] Transition Report on Form 20-F [_] Transition Report on Form 11-K [_] Transition Report on Form 10-Q [_] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION International Star, Inc. Full Name of Registrant Not applicable Former Name if Applicable 1818 Marshall Street Address of Principal Executive Office (Street and Number) Shreveport, LA 71101 City, State, Zip Code PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; XX (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its Annual Report on Form 10-K for the year ended December 31, 2010, in the time period prescribed for such filing without unreasonable effort or expense because the Registrant’s financial statements have not yet been completed.The Registrant expects to be able to file the Form 10-K within the additional time allowed by this notification. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Jacqulyn B. Wine 464-8687 (Name) (Area Code) (Telephone No.) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes [_] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant expects that a significant change in results of operations from the corresponding period for the last fiscal year will be reflected in its financial statements.The Registrant expects its operating loss and net loss for the year ended December 31, 2010, to be significantly higher than the respective amounts for the year ended December 31, 2009, due to the Registrant’s higher operating expenses during 2010.However, for the reasons set forth in Part III above, a reasonable estimate of these changes cannot be quantified at this time. International Star, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:April 1, 2011 By: /s/ Jacqulyn B. Wine Title:Secretary and Treasurer
